Arnold, J.,
delivered the opinion of the court.
The statute provides that the judgment roll shall be appropriately divided under the several letters of the alphabet, and that all final judgments shall be enrolled by entering on such judgment roll, under the appropriate letter of the alphabet, the names of each and every defendant, etc. The object of the statute in requiring judgments to be enrolled is to create liens on the property of defendants and to give notice thereof to subsequent creditors .and purchasers.
The enrollment of the judgment against the firm of Jones & Winter under the letter J on the judgment roll did not have this effect as to Winter, disconnected from the firm. Purchasers from and creditors and property of the firm might well be bound by the enrollment of the judgment as made, but as to Winter individually, and disconnected from the firm, it should have been enrolled under the letter W on the judgment roll. A different construction would render the judgment roll a snare instead of a-protection to those for whose benefit it was intended.

Affirmed.